This Cause coming on this Day to be heard by Consent of the Sollicitors for both Parties; Mr. Rutledge Sollicitor of Complainants opened the Scope of the Bill; Mr. Parsons Sollicitor for Defendants opened the Scope of the Answers. Mr. Rutledge stated the Case and having spoke in Support thereof, as also Mr. Pinckney of Counsel on the same Side: Mr. Parsons moved and it is Ordered that it be referred to the Master to take state and settle the Complainants Executors Accompts of their Administration making all just and reasonable Allowances. And that they the Complainants Account upon Oath before the Master for such Parts of the Testator’s real and personal Estate as have come to their Hands and they have made Use of particularly for the Rents of such of the Testator’s Lands and for the Labour of such of the Testator’s Slaves, as they the Executors or any of them have Occupied employed or worked for their own particular Advantage. And that the Master do state and report to this Court the Amount and Value of the Testator’s real Estate particularly distinguishing the Value of each Tract of Land being informed thereof by the Honourable John Drayton and Henry Middleton Esquires upon Oath. And also of the Personal Estate upon the Oaths of the Complainants Executors or a Majority of them and the Amount of the Testator’s Debt.
John Troup, Register in Chancery